ELLIOTT, X,
dissenting. The decedent, Milton Gaines, was employed by the Gulf Coast Towing Company in carrying piling from the north shore of Lake Pontchartrain to the woi’kmen employed in constructing across it the Watson-Williams bridge.
A witness speaks of him as captain of the barge, but if he had any crew the evidence does not show it. In fact it cannot be said from the evidence that there was anybody employed on the barge-except him.
The piling was conveyed from the north shore of the Lake to the place where the work of construction was proceeding, by means of a barge which was pulled out from the shore to the place in the Lake where the piling was needed, by a tug, and when unloaded was ¡pulled back.
The decedent was employed on the barge and was on it in the navigable waters of the Lake about two miles from shore, where he either fell or was knocked from it into the Lake, and was drowned.
In the case of Martin vs. West, 222 U. S. 191, 32 S. Ct. 42, 56 L. Ed. 159, 36 L. R. A. (N. S.) 592, it was said:
“As the bridge was essentially a land structure maintained and used as an aid to commerce on land, its locality and character were such, that the tort was non maritime.”
This bridge is a permanent local structure not in furtherance of navigation nor of commerce on the sea, nor on the navigable waters of the State, but was being built exclusively for the purpose of travel and commerce on land.
The work of building this bridge was therefore in my opinion not maritime in nature, and the work in which the decedent was employed was not maritime work; therefore the State court in the Parish of St. Tammany had jurisdiction. See in addition Grant-Smith-Porter Ship Co. vs. Rhode, 257 U. S. 469, 42 S. Ct. 157, 66 L. Ed. 321, 25 A. L. R. 1008; Thomas vs. The Francis McDonald, 254 U. S. 242, 41 S. Ct. 65, 65 L. Ed. 245; Industrial Commission vs. Nordenholdt, 259 U. S. 263, 42 S. Ct. 473, 66 L. Ed. 933, 25 A. L. R. 1013; Miller Underwriters vs. Braud, etc., 270 U. S. 59, 46 S. Ct. 194, 70 L. Ed. 470; Benedicts Admiralty, Sec. 126, p. 101.
For the foregoing reasons, I respectfully dissent.